Title: To George Washington from William Deakins, Jr., 31 January 1787
From: Deakins, William Jr.
To: Washington, George



Sir
Geo[rge] Town [Md.] Janry 31. 1787

Altho I have made the most Anxious enquiry for Poland Oats could not till to day get a Single Bushel, have now sent 7 Bushels by your Boat & I am promisd 30 Bushels more by the end of the Week but such is the want of punctuality amongst Men, that I cannot promise with Certainty that this man will comply with

his promise. When I last Wrote You that 200 Bushels would be ready by Monday last, I had then engaged the Quantity from two of our Most respectable Farmers to be delivered on Saturday last & I at the time Informed them I had appointed that day for You to send for them & that they must not disappoint me but altho I was so pointed they have not yet brought them in, & they live too distant to detain Your Boat till they can be sent for—have therefore engaged of Mr Notley Young (now in town) about 100 Bushels of his Oats which he says are Very good & your Boat will receive them at his Landing, I was promised Early in the Fall a Quantity of Poland Oats in two hands but in them I was also deceived—I am with the greatest Respect—Sir Your Obt Servt

Will. Deakins Jur

